NOTICE: This order was filed under Supreme Court Rule 23 and may not be cited as
            precedent by any party except in the limited circumstances allowed under Rule 23(e)(1).

                                         2021 IL App (3d) 210030-U

                                Order filed November 30, 2021
      ____________________________________________________________________________

                                                    IN THE

                                    APPELLATE COURT OF ILLINOIS

                                              THIRD DISTRICT

                                                     2021

      JAMARR LEE,                                       )       Appeal from the Circuit Court
                                                        )       of the 12th Judicial Circuit,
             Petitioner-Appellee,                       )       Will County, Illinois.
                                                        )
             v.                                         )       Appeal No. 3-21-0030
                                                        )       Circuit No. 20-F-152
      JUDEA ANDERSON,                                   )
                                                        )       The Honorable
             Respondent-Appellant.                      )       Cory Lund,
                                                        )       Judge, presiding.
      ____________________________________________________________________________

            PRESIDING JUSTICE McDADE delivered the judgment of the court.
            Justice Lytton concurred in the judgment.
            Justice Wright dissented.
      ____________________________________________________________________________

                                                  ORDER

¶1          Held: The appellant failed to present an adequate record on appeal; accordingly, the
                  circuit court’s judgment is affirmed.

¶2          The petitioner, Jamarr Lee, filed a petition seeking, inter alia, an allocation to him of the

     majority of the parenting time with the son he had with the respondent, Judea Anderson. After a

     hearing, the circuit court granted Lee’s petition, which included granting Lee’s request to have

     the minor’s last name changed to reflect his paternity. Anderson appealed. We affirm.
¶3                                          I. BACKGROUND

¶4          On March 2, 2020, Lee filed a petition seeking, inter alia, to be allocated the majority of

     the parenting time with the minor. The petition was set for a hearing on November 17, 2020.

     Four days prior to the hearing, counsel for Anderson filed a motion for leave to withdraw, citing

     irreconcilable differences in the attorney-client relationship. At the beginning of the hearing,

     counsel for Anderson was allowed to withdraw, and she proceeded at the hearing without

     counsel. No transcript from the hearing has been included in the record on appeal nor has a

     bystanders report been submitted. The circuit court issued its decision on December 22, 2020,

     which granted both the petition’s request for the majority of the parenting time with the minor

     and the request to have the minor’s last name changed. No factual findings or other specifics

     were included in the court’s written order.

¶5          Anderson appealed.

¶6                                             II. ANALYSIS

¶7          On appeal, Anderson solely argues that the circuit court erred when it allocated the

     majority of the parenting time with the minor to Lee and allowed the minor’s last name to be

     changed.

¶8          Initially, we note that Lee has not submitted an appellee’s brief. However, this court can

     address the merits of an appeal in which no appellee’s brief has been filed “if the record is simple

     and the claimed errors are such that the court can easily decide them without the aid of an

     appellee’s brief[.]” First Capitol Mortgage Corp. v. Talandis Construction Corp., 63 Ill. 2d 128,

     133 (1976). We will address the merits of this appeal.

¶9          Anderson has not included a report of proceedings from the critical hearing that took

     place on November 17, 2020. A report of proceedings is required on appeal by Illinois Supreme


                                                      2
       Court Rule 321 (eff. Feb. 1, 1994). “It is appellant’s duty to present a complete record on appeal

       so that the reviewing court is fully informed regarding issues to be resolved. [Citations.] Absent

       an adequate record on appeal, it is presumed that the trial court’s judgment conforms to the law

       and has a sufficient factual basis.” Davis v. Allstate Insurance Co., 147 Ill. App. 3d 581, 584-85

       (1986). Without the report of proceedings from the November 17, 2020, hearing, it is impossible

       for this court to review the circuit court’s factual findings and legal rulings, and we must assume

       that the court’s findings and rulings were correct. Id.

¶ 10          We note that the dissent claims that “the record on appeal is more than sufficient to

       establish the existence of prima facie reversible error under Talandis.” Infra ¶ 19. The dissent

       alleges that the circuit court did not honor the 21-day transition period required by Supreme

       Court Rule 13 (eff. July 1, 2017) after an attorney is allowed to withdraw. Infra ¶ 21.

¶ 11          First, we note that Anderson has not argued that it was error for the circuit court to hold

       the November 17, 2020, hearing without allowing a 21-day transition period. It is not the role of

       this court to “scour the record to develop arguments for a party.” New v. Pace Suburban Bus

       Service, 398 Ill. App. 3d 371, 384 (2010). Moreover, our supreme court has held that pro se

       litigants like Anderson are not entitled to a more lenient standard than represented parties. See

       Steinbrecher v. Steinbrecher, 197 Ill. 2d 514, 528 (2001). It is therefore inappropriate for this

       court to make any argument for a party; for this reason alone, the dissent’s position is incorrect.

¶ 12          Second, it is unclear from the record exactly what transpired regarding the withdrawal of

       counsel for Anderson. We know that counsel for Anderson filed a motion to withdraw just days

       before the November 17, 2020, hearing. We also know that the circuit court’s docket entries

       state that the motion was granted. However, Anderson’s brief on appeal raises questions

       regarding what happened. She states:


                                                        3
                              “The next court date (July 13, 2020) Anderson retained a

                      Lawyer solely to get her son back. The Lawyer did not do

                      diligence in representing her, he was on the case for 5 months and

                      during court proceedings he never showed the evidence Anderson

                      presented to him regarding this allegation of Family Violence. ***

                              The Order of Protection case ended up mixed with the

                      Family case and therefore Anderson let the Lawyer go to proceed

                      representing herself.” (Emphasis added.)

¶ 13          While the dissent cites to the report of proceedings from December 22, 2020, in which

       the circuit court stated that he made Anderson “go to a hearing when her attorney had just

       withdrawn,” we note that the report of proceedings from that date also reflects that counsel for

       Lee stated, “prior to the [November 17, 2020] hearing [counsel for Anderson] was given leave to

       withdraw by the Court. Ms. Anderson wished to proceed in this matter at that time, and we did

       have a hearing on it.” The record renders it unclear as to whether counsel for Anderson was

       discharged and whether Anderson elected to proceed pro se at the hearing. These details are

       vitally important and are ignored by the dissent.

                      “[C]ourts have held that the spirit of Rule 13 requires that a party

                      be given a 21-day transition period following the withdrawal of

                      their attorney to obtain new counsel or file their own

                      supplementary appearance and that the trial court take no action

                      during that period that might prejudice the party’s rights.

                      [Citation.] Not all failures to allow for such a 21-day transition




                                                           4
               period constitute reversible error, however.” (Emphasis added.)

               In re Marriage of Pavlovich, 2019 IL App (1st) 172859, ¶ 19.

The Marriage of Pavlovich court continued:

               “In determining whether such a failure constitutes a reversible

               error, courts have considered the particular facts and circumstances

               surrounding the particular motion to withdraw including whether

               the party fired the attorney, when the motion to withdraw was filed

               in relation to upcoming proceedings, whether the party claims they

               were prejudiced by actions taken within 21 days of the withdrawal,

               whether the party appeared at the hearing that resulted in the order

               challenged on appeal, how soon after granting the withdrawal the

               trial court took allegedly prejudicial action, whether subsequently

               retained counsel appeared and was ready to proceed at proceedings

               within 21 days, and whether the party had notice of the intent to

               withdraw and/or the order granting withdrawal.” Id.

The Marriage of Pavlovich court also cited to cases in which the failure to comply with Rule

13’s 21-day transition period did not constitute reversible error, including K&K Iron Works, Inc.

v. Marc Realty, LLC, 2014 IL App (1st) 133688, ¶ 41 (holding that no reversible error occurred

regarding the lack of a 21-day transition period when the party fired counsel on the morning of

the hearing), and In re Marriage of Ehgartner-Shachter, 366 Ill. App. 3d 278, 289 (2006)

(holding that no reversible error occurred regarding the lack of a 21-day transition period when

the party did not argue that the circuit court’s actions taken within 21 days were prejudicial).




                                                 5
¶ 14           In this case, questions remain unanswered as to the manner in which counsel for

       Anderson was allowed to withdraw, including whether counsel was fired and whether Anderson

       chose to proceed pro se at the November 17, 2020, hearing. Those questions cannot be answered

       absent the report of proceedings from that date. Additionally, we again emphasize that Anderson

       has never argued that she was forced to proceed pro se at the November 17, 2020, hearing

       against her will in violation of Rule 13. We will not raise that argument for Anderson nor

       speculate on its merits, as the dissent suggests we do. This case must be affirmed for a lack of an

       adequate record. See Davis, 147 Ill. App. 3d at 584-85.

¶ 15                                               III. CONCLUSION

¶ 16           The judgment of the circuit court of Will County is affirmed.

¶ 17           Affirmed.

¶ 18           JUSTICE WRIGHT, dissenting:

¶ 19           I respectfully dissent. I submit that the record on appeal is more than sufficient to

       establish the existence of prima facie reversible error under Talandis. 1 See Talandis, 63 Ill. 2d at

       133; see also Steiner Electric Co. v. Maniscalco, 2016 IL App (1st) 132023, ¶ 76. Therefore, a

       summary order that reverses, rather than affirms, the circuit court is in order.

¶ 20                                      A. Illinois Supreme Court Rule 13

¶ 21           Illinois Supreme Court Rule 13 (eff. July 1, 2017) governs the process for a withdrawal

       of counsel in the circuit court. In the past, our court has weighed in on “the letter and spirit of”

       Rule 13 by unequivocally stating, Rule 13 requires “a 21-day transition period *** following the



               1
                 In this context, “prima facie” means “at first sight, on the first appearance; on the face of it[;] so
       far as can be judged from the first disclosure; presumably; a fact presumed to be true unless disproved by
       some evidence to the contrary.” People v. Kavanaugh, 2016 IL App (3d) 150806, ¶ 24 (quoting Talandis,
       63 Ill. 2d at 132).
                                                              6
       allowance of an attorney’s withdrawal.” In re Marriage of Miller, 273 Ill. App. 3d 64, 69 (1995);

       accord In re S.P., 2019 IL App (3d) 180476, ¶ 42. Other districts of our appellate court have

       consistently followed the same approach. See Interest of Davion R., 2019 IL App (1st) 170426,

       ¶¶ 64, 70; In re Robert S., 357 Ill. App. 3d 214, 218 (2005); Ehgartner-Shachter, 366 Ill. App. 3d

       at 289. Yet, the contents of the record on appeal clearly document that the circuit court did not

       strictly honor the “21-day transition period.” See Miller, 273 Ill. App. 3d at 69.

¶ 22          Instead, the common law record demonstrates that the circuit court allowed appellant’s

       (mother’s) attorney to withdraw on November 17, 2020, immediately before the pivotal

       evidentiary hearing began on that same date. Therefore, the missing transcript from

       November 17, 2020, which causes the majority to summarily affirm the circuit court, pertains to

       an evidentiary hearing that, in my view, should have never taken place on that date. As such, I

       believe no significance should be attached to the missing transcript. Simply stated, the prima

       facie reversible error, evidenced by this record, occurred before the first witness took the stand

       on November 17, 2020.

¶ 23          In addition, a transcript from a motion hearing, which took place a few weeks later, on

       December 22, 2020, contains the following statement from the circuit court: “I’m going [to]

       interpret the motion of [mother] called ‘Entering Evidence’ as, I guess, being, one, a motion to

       reopen the evidence or, two, something about maybe being prejudice[d] because I made her go

       to hearing when her attorney had just withdrawn.” (Emphasis added.) The circuit court

       subsequently denied mother’s motion to enter evidence. In my view, the trial court’s statement

       can only be construed as proof that mother was compelled or “made” to participate in the

       November 17, 2020, hearing, without the benefit of counsel and in contravention of Rule 13’s

       mandates.


                                                        7
¶ 24           Under these circumstances, a Talandis option expressly permits this court to correct a

       glaring procedural oversight by the circuit court. See Talandis, 63 Ill. 2d at 133; Steiner, 2016 IL

       App (1st) 132023, ¶ 76. Indeed, a circuit court’s failure to honor the “21-day transition period,”

       mandated by Rule 13, has been found to constitute “a prima facie case of reversible error” under

       Talandis. See In re Marriage of Santa Cruz, 179 Ill. App. 3d 611, 621-22 (1989); Miller, 273 Ill.

       App. 3d at 69; Talandis, 63 Ill. 2d at 133. I submit, when a record on appeal contains prima facie

       reversible error, as is the case here, we cannot ignore the injustice.

¶ 25           Since the common law record reveals the circuit court conducted the November 17, 2020,

       hearing on the same day the circuit court granted mother’s attorney’s motion to withdraw, I

       conclude prima facie reversible error is present in the record. Importantly, if a “21-day transition

       period” would have improperly delayed the November 17, 2020, hearing, or would have

       otherwise been “inequitable” under Rule 13(c)(3), the circuit court could have denied mother’s

       attorney’s motion to withdraw. See Ali v. Jones, 239 Ill. App. 3d 844, 849 (1993); Miller, 273 Ill.

       App. 3d at 69; Ill. S. Ct. R. 13(c)(3). In an appeal involving issues as critical as parenting time

       and primary custodianship, ignoring a procedural error of this magnitude would be contrary to

       our supreme court’s policy of supporting the judicial facilitation of access to justice for pro se

       litigants.

¶ 26           Nothing in this dissent is intended to foreshadow the proper outcome of an evidentiary

       hearing, after compliance with Rule 13, on remand. It is simply impossible for this court to opine

       on the best interests of this child, where, on this issue, the record is devoid of evidence presented

       by mother and lacks specific findings of fact from the circuit court. For the reasons stated above,

       and in the interest of maintaining a uniform body of law regarding the application of Rule 13, I




                                                         8
       would reverse the judgment of the circuit court and remand the matter for a new evidentiary

       hearing, before a new judge, after strict compliance with Rule 13.

¶ 27                          B. Missing Transcript from November 17, 2020

¶ 28          In fairness to mother, I must observe that the record on appeal, which includes a

       supplemental common law record, is quite extensive. Approximately ten transcripts of various

       hearings, including of routine status hearings, were prepared pursuant to mother’s written

       request. Mother, acting pro se, completed and then submitted a preprinted form, requesting the

       production of “all Reports of Proceedings” for our court’s review. However, in spite of her

       request, the transcript from the pivotal November 17, 2020, hearing is missing or nonexistent.

¶ 29          Therefore, while I agree with the observation of my respected colleagues that it is unclear

       why this transcript was not included in the record on appeal, I reject the notion that mother is

       wholly responsible for its absence. Respectfully, I submit that the absence of the transcript may

       be the result of circumstances far beyond mother’s control, such as the failure of electronic

       recording equipment on the date of the hearing. Such technical difficulties are not uncommon

       and have been experienced in our court on rare occasions. Thus, I am uncertain about which

       additional steps mother could have taken to successfully obtain a copy of the missing transcript.

¶ 30          For the foregoing reasons, I respectfully dissent.




                                                        9